ACCEPTED
                                                                                                01-15-00895-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           12/1/2015 4:31:14 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK



                                              In The
                                   Court of Appeals                          FILED IN
                                                                      1st COURT OF APPEALS
                                              For The                     HOUSTON, TEXAS
                                First District of Texas               12/1/2015 4:31:14 PM
                                                                      CHRISTOPHER A. PRINE
                                                                              Clerk

                                      NO. 01-15-00895-CV



                GREGORY MICHAEL SZANYI, JR., Appellant(s)

                                                V.

                TISHA LEE THIBODEAUX GIBSON, Appellee(s)


                 On Appeal from the County Court at Law No. 1
                           Galveston County, Texas
                       Trial Court Cause No. 15FD1550


                                  ENTRY OF APPEARANCE

       Duana Boswell-Loechel files this Entry of Appearance on behalf of Appellee, Tisha Lee

Thibodeaux Gibson. All communications from the Court or other counsel with respect to this

appeal shall be sent to the undersigned at:

LONE STAR LEGAL AID
1415 Fannin St.
1st Floor
Houston, Texas 77002
Tel: (713) 652-0077 ext. 2520
Cell: 409-300-5477
Fax: (713)652-4063
dboswell-loechel@lonestarlegal.org
                                            Respectfully submitted,


                                            LONE STAR LEGAL AID
                                            1415 Fannin St.
                                            1st Floor
                                            Houston, Texas 77002
                                            Tel: (713) 652-0077 ext. 2520
                                            Fax: (713)652-4063



                                            By: /s/ Duana Boswell-Loechel
                                               Duana Boswell-Loechel
                                               State Bar No. 24045534
                                               dboswell-loechel@lonestarlegal.org
                                               Attorney for Tisha Lee Thibodeaux Gibson
FORMER COUNSEL

___________________________
Kindel N. Jenkins
P.O. Box 1545
Galveston, Texas 77553
409-763-1441 ext. 1512
Fax:409-762-0189


                                    Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on December 1, 2015.



                                            /s/ Duana Boswell-Loechel
                                            Duana Boswell-Loechel
                                            Attorney for Tisha Lee Thibodeaux Gibson